Name: COMMISSION REGULATION (EC) No 921/97 of 22 May 1997 amending Regulation (EEC) No 1627/89 on the buying in of beef by invitation to tender
 Type: Regulation
 Subject Matter: economic geography;  trade policy;  animal product;  consumption
 Date Published: nan

 No L 131 /26 PENH Official Journal of the European Communities 23 . 5. 97 COMMISSION REGULATION (EC) No 921/97 of 22 May 1997 amending Regulation (EEC) No 1627/89 on the buying in of beef by invitation to tender an amendment, in accordance with the Annex hereto, to the list of Member States or regions of a Member State where buying in is open by invitation to tender, and the list of the quality groups which may be bought in ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender (3), as last amended by Regulation (EC) No 826/97 (4), opened buying in by invitation to tender in certain Member States or regions of a Member State for certain quality groups; Whereas the application of Article 6 (2), (3) and (4) of Regulation (EEC) No 805/68 and the need to limit inter ­ vention to the buying in of the quantities necessary to ensure reasonable support for the market result, on the basis of the prices of which the Commission is aware, in HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 1627/89 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 26 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1997. For the Commission Franz FISCHLER Member of the Commission ') OJ No L 148 , 28 . 6. 1968 , p. 24. 2 OJ No L 296, 21 . 11 . 1996, p. 50 . A OJ No L 159 , 10 . 6. 1989 , p. 36. «) OJ No L 119, 8 . 5. 1997, p. 5. 23. 5. 97 [ EN Official Journal of the European Communities No L 131 /27 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LIITE  BILAGA Estados miembros o regiones de Estados miembros y grupos de calidades previstos en el apartado 1 del artÃ ­culo 1 del Reglamento (CEE) n ° 1627/89 Medlemsstater eller regioner og kvalitetsgrupper, jf. artikel 1 , stk . 1 i forordning (EÃF) nr. 1627/89 Mitgliedstaaten oder Gebiete eines Mitgliedstaats sowie die in Artikel 1 Absatz 1 der Verordnung (EWG) Nr. 1627/89 genannten QualitÃ ¤tsgruppen Ã Ã Ã ®Ã Ã · Ã ¼Ã ­Ã »Ã · Ã ® ÃÃ µÃ Ã ¹Ã ¿Ã Ã ­Ã  Ã ºÃ Ã ±Ã Ã Ã ½ Ã ¼Ã µÃ »Ã Ã ½ Ã ºÃ ±Ã ¹ Ã ¿Ã ¼Ã ¬Ã ´Ã µÃ  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸\ 1627/89 Member States or regions of a Member State and quality groups referred to in Article 1 ( 1 ) of Regulation (EEC) No 1627/89 Ã tats membres ou rÃ ©gions d'Ã tats membres et groupes de qualitÃ ©s visÃ ©s Ã l'article 1 er paragraphe 1 du rÃ ¨glement (CEE) n ° 1627/89 Stati membri o regioni di Stati membri e gruppi di qualitÃ di cui all'articolo 1 , paragrafo 1 del regolamento (CEE) n . 1627/89 In artikel 1 , lid 1 , van Verordening (EEG) nr. 1627/89 bedoelde lidstaten of gebieden van een lidstaat en kwaliteitsgroepen Estados-membros ou regiÃ µes de Estados-membros e grupos de qualidades referidos no n? 1 do artigo 1 ? do Regulamento (CEE) n? 1627/89 JÃ ¤senvaltiot tai alueet ja asetuksen (ETY) N:o 1627/89 1 artiklan 1 kohdan tarkoittamat laaturyhmÃ ¤t Medlemsstater eller regioner och kvalitetsgrupper som avses i artikel 1.1 i fÃ ¶rordning (EEG) nr 1627/89 Estados miembros o regiones de Estados miembros CategorÃ ­a A Categoria C Medlemsstat eller region Kategori A Kategori C Mitgliedstaaten oder Gebiete eines Mitgliedstaats Kategorie A Kategorie C Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã ® ÃÃ µÃ Ã ¹Ã ¿Ã Ã ­Ã  Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Member States or regions of a Member State Category A Category C Ã tats membres ou rÃ ©gions d'Ã tats membres CatÃ ©gorie A Categorie C Stati membri o regioni di Stati membri Categoria A Categoria C Lidstaat of gebied van een lidstaat Categorie A Categorie C Estados-membros ou regiÃ µes de Estados-membros Categoria A Categoria C JÃ ¤senvaltiot tai alueet Luokka A Luokka C Medlemsstater eller regioner Kategori A Kategori C S E U R O U R O XXX x x x x x x xx x x XXX X X X X X X X X X X X X X X X X X X X X X Belgie/Belgique Danmark Deutschland Spain France Italia Ireland Nederland Osterreich Portugal Suomi Sweden Great Britain Northern Ireland